 In the MatterOf MORRIS HARRIS ANDANNAHARRIS, COPARTNERS, DOINGBUSINESSAS UNION MANUFACTURING COMPANYandAMALGAMATEDCLOTHING WORKERS OF AMERICACase No. 16-C-1103.-Decided August10, 1945DECISIONANDORDEROn March 10, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondentshad engaged in and were engaging in certain unfair labor practices,and recommending that they cease aid desist therefrom and takecertain affirmative action as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the respondent filed exceptionsto the Intermediate Report and a supporting brief.None of the partiesrequested oral argument before the Board at Washington, D. C., andnone was held.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief filed by the respondents, andthe entire record in the case and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner with the modifica-tions noted below.We agree with the Trial Examiner and we find that by the remarksof Superintendent Cohen to the employees, during the course of hisspeech on August 5, 1943,1 by the conduct, of Forelady Britton andher statements to Holguin on the day before the election and by thestatements of Superintendent Cohen to Holguin on the same day, bythe conduct of Superintendent Roth and his statements to Chavez inMarch 1944 in connection with the solicitation incident, by the pro-mulgation of the rule against solicitation insofar as it prohibited solici-tation of union membership at the respondents' plant on the employees'non-working time,2 and by the totality of such conduct, the respondentsiAlthough we do not accept the Trial Examiner's findings that Chavez'testimony withreference to the speech was corroborated by Holguin,we nevertheless find; as did theTrial Examiner,that when Cohen addressed the respondents'employees on August 5,1943, he made the statements attributed to him by Chavez.2In defense of their rule against solicitation,the respondents showed that productionhad fallen off and discipline in the plant was low. There is no showing,however, that63 N. L.R. B., No. 39.254 aUNION MANUFACTURING COMPANY255have interfered with, restrained, and coerced their employees in theexercise of their rights guaranteed in the Act.Furthermore, we are convinced and find that Francisca Chavez wasdischarged and refused reinstatement by the respondents because ofher union membership and activities, and therefore find, as. did theTrial Examiner, that the respondents have discriminated againstChavez in regard to the hire and tenure of her employment and havethereby discouraged membership in the Union and interfered with,restrained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.The remedyHaving found that the respondents have violated Sections 8 (1) and8 (3) of the Act, we must order the respondents, pursuant to the man-date of Section 10 (c), to cease and desist therefrom.We also predi-cate our cease and desist order upon the following findings : The re-spondents' whole course of conduct discloses a purpose to defeat self-organization and its objects among their employees.As we have foundabove, since August 1943, the respondents have interfered with, re-strained, and coerced their employees by various acts and statements.The culmination of their illegal activities, the discrimination againstChavez, "goes to the very heart of the Act." 3 Because of the respond-ents' unlawful conduct and their underlying purpose, we are convincedthat the unfair labor practices found are persuasively related to theother unfair labor practices proscribed and that danger of their com-mission in the future is to be anticipated from the respondents' con-duct in the past.'The preventive purpose of the Act will be thwartedunless our order is coextensive with the threat. In order, therefore,to make more effective the interdependent guarantees of Section 7, toprevent a recurrence of unfair labor practices, and thereby minimizeindustrial strife which burdens and obstructs commerce and thuseffectuate the policies of the Act, we shall order the respondents tocease and desist from in any manner infringing upon the rights guar-anteed in Section 7 of the Act.As recommended in the Intermediatesolicitation of any kindwas responsiblefor lower production or the decline in discipline.From the foregoing and the entire record, we find that the respondents were not war-ranted in extending their no-solicitation rule to the employees' non-working time on com-pany property, and agree with the Trial Examiner that, to this extent, the rule wasviolative of the Act.SeeRepublicAviation Corp. v. N. L. R. B.,323 U. S 688, enf'g 51N L R. B. 1186;Matter of Scullin Steel Company,49 N. L. R. B. 405, 409-12.8N. L. R. B v. Entwistle Manufacturing Company,120 F (2d) 532, 536 (C C A. 4) ;see also,N. L. R. B, v. Automotive Maintenance Machinery Company,116 F. (2d) 350,353 (C. C. A. 7), where the Circuit Court of Appeals for the Seventh Circuit observed:"No more effective form of intimidation nor one more violative of the N. L. R. Act canbe conceived than discharge of an employee because he joined a union. . . .'See NL R. B. v. Express Publishing Company,312 U. S. 426. C256DECISIONS OF NATIONAL LABOR RELATIONS BOARDReport, we shall also order the respondents to take certain affirmativeaction designed to effectuate the policies of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents,Morris Harris and AnnaHarris, copartners,doing business as Union Manufacturing Company,El Paso, Texas, and their agents,successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workersof America,or in any other labor organization of their employees, bydischarging or refusing to reinstate any of their employees,or by dis-criminating in any other manner in regard to their hire or tenure ofemployment,or any term or condition of their employment;(b) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist Amalgamated Clothing Workersof America,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities,for the purpose of collective bargaining,or othermutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Francisca Chavez immediate and full reinstatement to herformer or a substantially equivalent position,without prejudice toher seniority and other rights and privileges ;(b)Make Francisca Chavez whole for any loss of pay she may havesuffered by reason of the respondents'discrimination against her, bypayment to her of a sum of money equal to the amount which shenormally would have earned as wages during the period from July 17,1944, the date of the respondents'discrimination against her, to De-cember 9,1944, less her net earnings during such period;(c)Rescind immediately the rule against solicitation insofar as itprohibits union activity and solicitation on company property duringthe employees'non-working time;(d)Post at their plant at El Paso, Texas, copies of the notice at-tached hereto, marked"Appendix A," and a Spanish translationthereof.Copies of said notice to be furnished by the Regional Directorof the Sixteenth Region, shall,after being duly signed by the re-spondents'representative, be posted by the respondents immediatelyupon receipt thereof and maintained by them for sixty(60) consecutivedays thereafter in conspicuous places, including all places where notices UNION MANUFACTURING COMPANY257to employees are customarily posted.Reasonable steps shall be takenby the respondents to insure that said notices are not altered, defaced,or covered with any other material;(e)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondents have taken to comply herewith.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Amalgamated Cloth-ing Workers of America or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination.Francisca ChavezRule number12, of "Rules & Regulations for the Union Manu-facturing Company" dated January 29, 1944, insofar as it pro-hibits union activity and solicitation on Company property duringthe employees' non-working time is hereby rescinded.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of.member-ship in or activity on behalf of any such labor organization.UNION MANUFACTURING COMPANY,Employer.By ---------------------- ----------------(Representative)(Title)Dated ------------------- 258DECISIONSOF NATIONALLABOR RELATIONS BOARDNOTE.-Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selectiye Service Act after discharge from the armedforces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Earl Saunders,for the Board.MessrsW. H. FryerandCoyne Milstead,of El Paso, Tex, for the respondents.Mr. Charles Dsspensa,of New York, N Y., andMr. Ceferino Anchondo,of ElPaso, Tex., for the Union.STATEMENT OF THE CASEUpon a second amended charge duly filed on January 5, 1945, by AmalgamatedClothingWorkers of America, herein called the Union,. the National LaborRelationsBoard,herein called the Board, by its Regional Director for the Six-teenth Region (Fort Worth, Texas), issued its complaint on January 5, 1945,against MorrisHarris and Anna Harris, copartners, doing business as UnionManufacturing Company, of El Paso, Texas, herein called the respondents, alleg-ing that the respondents had engaged and were engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) and Section2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint, accompanied by notice of hearing thereon, wereduly served upon the respondents and the Union.With respect to the unfair labor practices, the complaintalleged, insubstance,that the respondents: (1) on or about July 17, 1944, discharged, and thereafterrefused and continue to refuse to reinstate, Francisca Chavez, for the reasonthat she joined or assisted the Union or engaged in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, therebydiscriminating in regard to the hire or tenure or terms or conditions of employ-ment of said Francisca Chavez, and thereby discouraging membership in theUnion; and (2) by the foregoing conduct, and from on or about August 5, 1943,by vilifying, disparaging and expressing disapproval of the Union, interrogatingtheir employees concerning their union affiliations, and by urging, persuading,threatening and warning their employees to "refrain from assisting, becoming,or remaining, members of the Union, have interfered with, restrained, and co-erced their employees in the exercise of the rights guaranteed in Section 7 of theAct.The respondents' answer admits the allegations in the complaint concerning thenature of the business involved and its operations in interstate commerce, butdenies the commission of any unfair labor practices.Pursuant to due notice, a hearing was held at EIi Paso, Texas, on January 18,19 and 20, 1945, before Irving Rogosin, the Trial Examiner duly designated by theActing Chief Trial Examiner. The Board and the respondents were representedby counsel, and the Union, by its representatives.All parties participated in thehearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.At theconclusion of the evidence, counsel for the Board, as well as counsel for therespondents, moved to conform the pleadings to the evidence adduced with respectto formal matters.The motions were granted without objection.All partieswere afforded an opportunity to argue orally upon the record and to file briefs. UNION MANUFACTURING COMPANY259Counsel for the Board argued orally upon the record ; counsel for the respondentsdeclined to do so, but filed a brief with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSMorris Harris and Anna Harris, copartners doing business as Union Manu-facturing Company, are engaged in the manufacture, sale and distribution ofmen's work clothing and matching cotton uniforms at Los Angeles, California andEl Paso, Texas.The El Paso, Texas, plant is the only plant involved in thisproceedingDuring the 6 months preceding the hearing, the respondents pur-chased in the conduct of their business at their El Paso plant, raw materialsvalued in excess of $100,000, of which approximately 90 percent was shipped tothe plant at El Paso from points outside the State of Texas.During the sameperiod, the respondents manufactured, sold and shipped from the said plantfinished products valued in excess of $150,000 of which approximately 98 percentwas shipped to points outside the State of Texas. The respondents concede thatthey are engaged in commerce within the meaning of the Act.II. THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America is a labor organization admittingto membership employees of the respondents.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionDuring the summer of 1943, the Union initiated an organizational campaignamong the employees of the respondents at their El Paso plant. On or aboutAugust 3, 1943, Ceferino Anchondo, the union organizer, accompanied by aninternational representative, called upon Rubin Cohen, then superintendent andmanager of the respondents' plant,' and attempted to obtain Union recognition.Cohen informed Anchondo that it would be necessary for him to confer with therespondents at their Los Angeles office, and that he would communicate withAnchondo as soon as he received wordThereafter, on August 14, 1943, an electionwas held under the auspices of the Board among the employees of the respondentsat the El Paso plant; pursuant to a consent election agreement 2 The Union wasdefeated in this election and no collective bargaining representative was selected.The speech of August 5, 1943Toward the close of the work day on August 5, 1943, shortly before the impend-ing election, Superintendent Rubin Cohen assembled the employees at the plant 2and delivered a speech to themAccording to Francisca Chavez, whose dischargeis considered hereinafter, Cohen stated, during the course of his speech, in whichlie announced a wage increase, that the War Labor Board would not approve the'As will hereinafter appear, Cohen was replaced as superintendent and general managerby J H Roth on or about January 1, 1944.2 The above finding is based upon a stipulation by all the parties in connection with theconsent election agreement in Case No 16-R-695.3 The plant at this time was located at E Missouri Street and occupied a small area onone floor of a buildingDuring September and October, 1944 it was removed to TexasStieet, where it occupied three floors.6 6 2 514- 4 6-v o l 6 3--`18 260DECISIONS OF NATIONAL-LABOR RELATIONS BOARDgranting of any higher wage increase and that any additional increase whichmight be grnted would be of no avail inasmuch as "the Government would get itall", that prices and taxes would rise and that ultimately employees would receiveno more money.He then added,according to Chavez,that no union or anyoneelse could accomplish any more for the employees and that if anyone were toprocure an increase for them it would be Cohen himself. Chavez further testifiedthat Cohen warned the employees that"at the slightest disturbance" the plantwould be closed and the machines removed to Los Angeles;that the respondentswere indifferent about operating the plant at El Paso and that in the event thatthe plant were removed,Cohen himself as well as the other employees would bewithout a job.However, Cohen,whose object in delivering the speech,according to him, wasto stimulate production,testified that he read the speech from a typewritten text,prepared in advance,and that he at no time digressed therefrom during the courseof the speech.'Chavez, who,except for tb' omission of any reference to declinein production and failure to maintain quotas, related the substance of the type-written text of Cohen'spurported speech with substantial accuracy,was sub-stantially corroborated by Board witnesses,includingEsiniraHolguin and°The text of the prepared speech, according to Cohen's version,follows :GOOD NEWSWe will again give every employee who is with us on Dec 24th a one week's vaca-tion with pay, just as we did last year, however,anyone who is hired after Sept. 15will not k e eligible to receive this vacation with pay.Now I am going to talk to you regarding our progress in this factoryFor the pastsix months we have been working with the War Labor Boaid regarding an increasein your wages.After many trying months we have finally been given permission toincrease your hourly rate from 40¢ to 42%0.This was very fortunate for us becausetheWar Labor Board as a rule rejects all applications unless we show that it isnecessary.Under these circumstances all of you should realize that I am alwayslooking out for your interest, trying at all times to make it a happier and more com-fortable place to work in, and as a result of this you are the highest paid factory em-ployees in El Paso, and I want to make it clear to you that should there be any chanceof getting further increases for you,I promise to do my best to obtain then.Now let's look at the other side of the pictureIn the past six months,instead ofgoing forward,we have been going backwaidOur daily production has fallen offconsiderably.Many employees have left their jobs without giving noticeOthershave stayed away from work without cause.There has been fighting and disagree-ments among some of the operatorsSome are unwilling to co-operate,to help theline when neededThere has been talking and carrying on while working.Add allthese things up and you have the answer to our problems-why we are unable tomaintain our daily quotaAll of you know that this factory is a branch of Los Angeles,but what you do notknow is how hard I had to work to get them to start this factory here.At first theywere not interested in conning to El Paso,but after I told them that they would neverbe sorry if they started here,they then agreed to open this factoryNow,the pointI am trying to put over with all of you is this-in the event this factory continuesto make such poor showings as we have in the past, and should we continue to havetrouble, this factory will be closed to all of us including myself.Honestly speeking,(sic) I do not believe that any of us would want this firm to pull out of El Paso formany reasons.1.We are all helping the war effort.The firm has always treated us very nicely.3We can all have our jobs here as long as we like if we always do the right thing.4The boys who left us to fight for our freedom want to come back and find us readyto give them employment.What will they thing(sic)and say if they find thisfactory closed and no job to go to?I know Joaquin(etc)wouldsaythat we let them down while they are fighting andgiving their very lives so that you and I can have a decent world to live in.And UNION MANUFACTURING COMPANY261Anchondo, the union organizer'Upon the basis of the foregoing, the undersignedconcludes and finds that Cohen made the statements in his address to the em-ployees attributed to him by Chavez and other Board witnesses substantially astestified to by them eThe "bottlecap" incidentOn August 13, 1943, the day preceding the election, Chavez and other employeeswere wearing union buttons at the plant.7During the course of the day, ForeladyBritton in charge of line No. 2, distributed "soda pop" bottle caps to about 4 or 5employees.According to Chavez, she observed 11 or 12 employees who were notunion members wearing these bottle caps as a substitute for union buttons.In connection with this incident, Esmira Holguin testified that Forelady Brittonoffered her a bottle cap in lieu of a button on this occasion.When she refusedit,stating that she had a button of her own, Britton asked her where she hadobtained it, and Holguin replied that she had had it. According to Holguin,Britton laughed, and Holguin told her "not to laugh about [her] button becauseshe might get in trouble." Britton replied that if she ever did, Cohen would "saveher." 8Although the respondents contended that the distribution of bottle caps wasmerely a prank, one of many indulged in by the employees, it is clear from therecord that this particular "prank" was instigated by a supervisor in an atmosphereof tension on the day preceding the election, and was intended to, and did infact, ridicule and disparage the Union as well as its members.'what do we do' Nothing compared to the sweat and blood that theyare spillingfor usLet me tell you right now that we can all be a laige happy family if we only makeup our minds to do the best we can, discontinue all petty differences, and stay on thejob.I thank you.The speech was also read to the employees in Spanish translation by Jose Ramos,cutting room foreman and assistant to Cohen.According to Ramos, he wrote out atranslation of the speech at Cohen's request about an hour before it was delivered, andtestified that he, as well as Cohen, read the speech from a written text.Ramos ap-peared to have no independent recollection of the substance of the speech and admittedthat he had his memory refreshed from the written English text about 15 minutesbefore testifying.Anchondo's presence at the plant on this occasion was corroborated by Cohen, whoadmitted that Anchondo was waiting for him at the conclusion of his speech, and that hehad a conversation with him at that timeAnchondo testified that he made a memorandumof the incident shortly thereafter which he subsequently turned over to the union repre-sentative who succeeded him°Cohen admitted that, at the conclusion of his speech, Chavez requested permission toaddress the employeesAc^prding to Chavez, when Cohen told her that she would have togo to his office and first to him what she intended to say, she declined, stating that liewould hear what she had to say when she spoke to the employees.He thereupon refusedher permission to speak. If, as Cohen contended, the purpose of the speech was merelyan appeal to the employees to maintain production and no reference was made to unions,it seems unlikely that Chavez would have requested an opportunity to speak to the em-ployees in an apparent attempt to answer Cohen's remarks.Although the respondentswere not required to provide its employees with a forum for debate, this incident seemssignificant as corroborating the contention of Board witnesses as to the statements madeby Cohen during his speech.° The button actually worn bore the legend "International Union of Mine, Mill & SmelterWorkers" in red, with the letters "C. I. 0." in bold type in blue in the center.8 Britton did not testify, and Holguin's testimony regarding this incident stands un-contradicted°Chavez testified ". .We were all tense these days ; they [apparently the non-unionemployees]were watching us ; we were watching them . " It should also be notedthat/the wearing of these bottle caps served to identify the employees in the plant whowere not members of the Union, inasmuch as the record does not indicate that all theunion members wore their union buttons that day. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolguin, who was a member of the Union, and active in solicitingmembershipsin its behalf, also testified that, during the lunch period on the same day, shewas observed by Forelady Britton explaining to employees, at the sample ballotposted in the plant, the manner in which to mark their ballots if they wished tovote for the Union.Holguin saw Britton enter Cohen's office following this inci-dent and, accordr_g to her testimony, when Holguin went there at the close ofthe day to report that she had not fulfilled her production quota, Cohen warnedher not to "try to get into anything" because she would get into trouble, andmade mention of a "black-list",remarking, "You won't have a job any placeelse." 30The. "solicitation" incidentSometime during the month of March 1944, Chavez testified, during the lunch.period, Valentina Mesa, an employee, requested her to translate a union applica-tion card.According to Chavez, she told her that she would do so after work.While they were thus engaged in conversation, and as Chavez was about to in-dicate to Mesa the place on the application card for her signature, SuperintendentRoth approached unnoticed and snatched the card from Chavez.Roth askedher if she knew that solicitation of membership was prohibited at the plant.Chavez acknowledged that she knew this, but denied that she was solicitingmembership, stating that Mesa had requested her to translate the card.Rothretained the card and left. Shortly thereafter, Chavez went to his office, pro-tested his conduct in taking the card from her and reminded him that solicitingwas permissible during lunch periods.According to Chavez, Roth stated, "Youcan't do that here."About a week later, Roth sent for Chavez and showed her a letter from theLos Angeles office of the respondents, recommending that she be disciplinedby a lay-off of one week for infraction of the rules" Roth, however, decidedto ignore this recommendation, but reprimanded her instead, and nothing fur-ther was done respecting this incident.The undersigned finds that this incident occurred substantially as testified toby Chavez, and that Roth made the statements attributed to him by her.More-over, the record disclosed no special circumstances justifying the promulgationof the rule against solicitation in the interest of maintaining production, andthe undersigned, therefore, finds that, insofar as it prohibited solicitation ofunion membership at the plant on the employees' own time, it was violative ofthe Act.12Upon the basis of the foregoing, and upon the entire record, the undersignedfinds that, by the remarks of Superintendent Cohen to the employees, during the10Although Cohen generally denied that he interrogated en$loyees or attempted to in-fluence them or discriminate against them in connectionwith theirunionactivities, hewas not asked concerning, nor did hedenymaking the statementsattributed to him byHolguin.The undersigned credits Holguin's testimony concerning this episodeHolguinwas subsequently discharged on August 16, 1943,and was one of four employees whowere dischargedand subsequently ieinstated on January4, 1944,pursuantto thesettle-ment agreement hereinafterto.On August18, 1944, she voluntarilyleft therespondents'eniplov.11After Rothsucceeded Cohen as superintendent in the early part of January 1944,Roth and H.D Kroll, generalmanager ofthe respondents'plants, formulated a set ofrules and regulations which were posted in the plant on or about January 29, 1944Rule 12 provides:"Solicitation.No solicitations of any kind are permitted on thepremises without permission of the management.Peimission for such solicitation mustbe obtained from the plant manager. This regulation prohibits the solicitation of fundsor memberships or lottery."Roth,whose testimony concerning this episode substantiallycorroborated Chavez,did not deny that it occurred during the lunch period.^ SeeNL. R. B. v PeytonPacking Company,Inc.,142 F(2d) 1009(C. C A 5),enforc-ing 49 N L It.B. 828, cert.denied 65 S. Ct. 66 UNION MANUFACTURING COMPANY263-course of his speech, on August 5, 1943, as found above, by the conduct of Fore-lady Britton and her statements to Holguin on the day before the election andThy the statements of Superintendent Cohen to Holguin on the same day, bythe conduct of Superintendent Roth and his statements to Chavez in March 1944,in connection with the solicitation incident, by the promulgation of the ruleagainst solicitation, insofar as it prohibited solicitation of unionmembershipon employees' own time, and by the totality of such conduct, the respondentshave interferred with, restrained, and coerced their employees in the exercise of-their rights guaranteed in the Act 13B.THE DISCRIMINATORY DISCHARGE OF FRANCISCA CHAVEZFrancisca Chavez entered the employ of the respondents on April 7, 1942, asa special operator. In August 1943, her interest in the Union began to manifestitself.Mention has already been made of her encounter with Cohen at the con-clusion of his speech on August 5.On August 9. 1943, she joined the Union and-was elected president of its local chapter about a week later. She became theprincipal proponent of the Union at the plant, working in collaboration withAnchondo, the under organizer, and soliciting membership among the employees.That her mmebership in and activity in behalf of the Union was well-known tothe respondents' supervisors is attested by Forelady Mitchell, who testified thatshe-knew that Chavez was the most active member in the Union and that she soinformed Cohen in response to his inquiry shortly after the election.'On September 25, 1943, Cohen discharged her allegedly for excessive absentee-ism.On January 3, 1944, Chavez, together with three other employees, includingEsmira Holguin, hereinabove referred to, all of whom were alleged to have beendiscriminatorily discharged, were reinstated by the respondents pursuant to asettlement agreement approved by the Regional Director."On January 5, 1944, Roth assumed his duties as superintendent, succeedingCohenSometime in March 1944, Superintendent Roth asked Forelady Mitchellto recommend one of the employees to him for a position as forelady.Mitchelltold Chavez that she had recommended her for the position, and suggested thatChavez talk to Roth, but she declined the opportunity for the pi oniotnon.13 Evidencerelating to events transpiring prior to September3,1943,wasadmittedsubject to the continuing objectionof therespondents,who contendedthat the settlementagreements approved by the Regional Director on that date, in Case No. 16-C-984, and onDecember20, 1943,inCase No.16-C-993, constituteda bar to anyconsideration ofunfair labor practices antedating those agreementsIn view ofthe findingsby the under-signed that the respondents have committed unfair labor practices subsequentto the dateof the settlement agreements,as indicatedabove and,as' will hereinafterappear withrespect to the discriminatory dischargeof Chavez,the respondents' contention in thisregard has been rejected.This principle has been well established by the Board and thecourts, and has receivedthe judicialimprimatur of the SupremeCourt in therecent caseof WallaceCorporation v. N L. P. B ,323 U. S. 248.The respondents' further contention,urged in theirbrief, thatthe posting of the usual notices followingthe execution of thesettlement agreements,and the subsequent discharge of Cohen as superintendent,dissi-pated theeffects ofany unfairlabor practiceswhich may have beencommitted prior toJanuary 1944,is equallywithout merit.In the firstplace, it was admitted by therespondentsthat Cohenwas not discharged for any reasons connectedwith the com-mission of any unfair labor practices by him, norwas thereason for such discharge evercommunicated to the employeesFurthermore,as has alreadyappeared,and as will here-inafter appear,Roth, who succeeded Cohen as superintendent, engaged inconduct foundby the undersigned to constitute unfair labor practices,following January 5,1944, whenhe assumed his position.1* Chavez testified without contradiction that as earlyas about August3, 1943,ForeladyMitchell "accused" her of being the union leader but that she denied this in view of thefact that she did not actuallybecome a memberuntil August 9.15This settlement agreement in Case No.16-C-998 was approved by the RegionalDirector on December 20, 1943. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the morning of May 8, 1944, while Chavez was at A ork she complained offeeling ill and requested permission to leave from Forelady Mitchell, who referredher to Roth.Chavez was finally permitted to leave at about noonLater thatafternoon, she was seen by a physician who prescribed for her, ordered her tobed and warned her that she might require an operation.On Thursday, May 18,1944, she was operated upon and remained in the "clinic" until Sunday, May 21,1944, at which time she was removed to her home and ordered to bed. Laterthat day Chavez was visited by Josefina Cervantes, a fellow employee, on instruc-tions from Superintendent Roth to ascertain when he might expect Chavez toreturn to work.Cervantes reported on the following day that Chavez was "veryill",but inasmuch as this information did not indicate to Roth when he mightexpect her to return to work he instructed Cervantes to call on Chavez again.Cervantes did so, and upon her return to the plant notified Roth that Chavezwould send him a message.According to Anchondo, he called on Chavez at her home on about May 10,1944, after learning that she was ill.At her request, he attempted to telephoneRoth late that day, but was unable to reach him. The following morning, how-ever, he telephoned Roth at the office, informed him that Chavez was ill and thatshe had asked him to notify Roth that she would be unable "to go to work fora few days."Anchondo testified that Roth thereupon told him that it would be"all right" for her to be out if she was ill and that she need not worry aboutlosing her job 1sOn May 21, the day of Chavez' return from the clinic, Anchondo again calledon Chavez. She informed him of Cervantes' visit and again requested him tocall Roth.When Anchondo called Roth the following day and informed him thatChavez was still ill, Roth asked him how long she would be ill. Anchondo in-formed him that she was still in bed and, according to Anchondo, Roth assuredhim that "it was all right." On the day following Cervantes' second visit, An-chondo again communicated with Roth and reported that Chavez was still ill.In response to a remark.by Roth that Chavez had been absent from the plantseveral weeks and an inquiry as to when she would be able to return to work,Anchondo stated that she would be unable to return to work for some time.Again, according to Anchondo, Roth assured him that it was "quite all, right."On July 10, Chavez was informed by her physician that she could return towork the following week. On the morning of July 17, 1944, Chavez reported forwork at the plant at the usual time. Roth informed her that he had no workfor her.At his suggestion she returned on July 24, but was again informedthat he had nothing for her.According to Chavez, she thereupon asked himwhether he wanted her "to keep coming" and whether he would give her a job.He replied that he would, if she would "just keep waiting." Chavez telephonedto the plant on several occasions thereafter but was informed each time thatRoth was not in. On July 18, 1944, she made application for employment atthe United States Employment Service and reported there the following week.On December 8, 1944, Superintendent Roth sent a letter to Chavez by registeredmailinforming her that the respondents had removed to a larger plant andwere in urgent need of skilled operators.17 The letter, after observing that she10Anchondo testified that he spoke to Roth on the telephone on this occasion for about10 minutes because he had had some difficulty on a previous occasion arranging leave fora former employee whom Roth had refused to grant more than 15 days leave.11According to the respondents,similar offers of reemployment had been offered onNovember 28, 1944, to four other employees who, the respondents contended,had beendischarged on similar grounds as Chavez.The delay in the offer of Chavez,according tothe respondents,was due to the fact that charges were pending against them at the timeand they sought to confirm the propriety of offering her reemployment with the RegionalDirector before doing so. UNION MANUFACTURING COMPANY265had been one of the respondents' efficient operators, and that she had been dis-charged on May 8, 1944 for infraction of the rules, continued :Subject to prompt acceptance and to your compliance with our House ruleswe offer you as of this date, re-employment, at the same job you had before,and at the same rate of pay which you were getting when your employmentwas severed.Chavez did not return to the plant following receipt of this letter, testifying thatshe replied by letter declining the respondents' offer.28Respondents' contentionsThe respondents contend that they refused to reemploy Chavez on July 17, 1944,for the reason that she had, by her extended absence, violated certain of itsrules, the pertinent provisions of which are set out below isPrior to January 1944, according to the respondents, efficiency of operationsat the plant had been impaired by excessive absenteeism of two typesOne wasthe occasional absence, the other that of a prolonged character, referred to by therespondents as "overstaying leave." 20After Roth assumed his position as super-intendent, he formulated and promulgated a set of rules which were posted inEnglish and Spanish translation at the plant on or about January 29, 1944.There was no contention that Chavez had absented herself from the plant with-out permission.Moreover, it is clear from an examination of the rules reliedupon, in part, by the respondents for the refusal to reemploy Chavez that she didnot in fact, violate any of the rules involved. It will also be noted that, whilethe rule with respect to tardiness indicates that habitual tardiness, if prolonged,would constitute cause for dismissal, violation of none of the other rules wasaccompanied by a similar penalty.-The respondents, however, 'contend that, in addition to the rules alreadyadverted to, although no specific provision ,was made therefor, there devolvedupon an employee absent on account of illness, the duty to keep the respondentsinformed as to when the employee would be able to return to work 21 Superin-tendent Roth and General Manager Kroll both testified that this requirementwas essential to prevent interruption of continuous line operation in the plant,12Although the record does not indicate that Chavez stated the reason for her refusalin her letter,she testified that she refused the offer because the respondents'letter hadstated that she "had broken the rules"and that when she was reinstated on a prioroccasion she "was so humiliated with so many things done to [her]" that she was unwillingto return until the Board "could settle up things" for her.112-Because of the line system in this plant and the time-work basis on which alloperators work, everyone is requested to remain at his or her machine or station and ifit is necessary to leave for any unusual length of time, please inform your forelady sothat she can arrange for a substitute for the time you must be absent.3-ABSENCE When it becomes necessary to be out because of illness or other emer-gencies you are requested to report beforehand,if possible,to the office the probable timeyou will be out.Only in this manner can we arrange for a substitute to carry on at yourmachine4-EXTRA TIME OFF: Any extra time off must be arranged for through conferenceswith the plant manager and when allowed, the length of time must be specifically arranged.5-TARDINESS:Employees must be on hand on time each week-day, for the successfuloperation of the entire line depends upon everyone in it.Habitual tardiness is reflectedon your personnel record and if prolonged will be cause for dismissal.20Typical of this form of absenteeism was the situation where an employee,after obtain-ing permission for leave of a specified duration would remain absent from the plant with-out obtaining further permission or notifying the respondents.21AlthoughRoth testified that he would expect an employee absent on account of illnessto report every two weeks, General Manager Kroll expressed the opinion that an employeeshould report as often as once a week or at intervals equivalent to the pay period. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDby reason of absences of employees without prior notice and permission, and toafford management an opportunity to procure a substitute.Aside from the factthat there is no dispute that Chavez did in fact obtain permission in advance,Anchondo testified, without contradiction, that Roth had informed him duringthe course of one of his telephone conversations with lam that hehad assigneda substitute to Chavez' machine.Whether or not such a requirement on thepart of the respondents was reasonable, there is no evidence that employees wereever notified that they were required to keep the respondents regularly advisedas to when they would be able to return to work, in order to retain their jobs.Roth testified that, not having heard from Chavez since Anchondo's telephonecall, following Cervantes' last visit to Chavez, he "proceeded on the idea thatMiss Chavez had given up her job." Roth admitted that Chavez had "alwaysbeen a cooperative, capable, and willing worker, and . . . had always abidedby the rules" ; that, as far as he knew, "she was very diligent about coming tome or the forelady if she wanted to be off for any reason I have no complaintwhatever regarding Miss Chavez." In view of the foregoing, it is difficult tounderstand why the respondents, after having been informed that Chavez hadbeen ill and undergone an operation and had been afforded an opportunity toverify this through her physician 22 and to determine from him the probable lengthof her disability, should urge the alleged violation of these rules as the soleground for refusing to reemploy her.Both Roth and Forelady Mitchell admittedthat respondents could have used an operator at the time that Chavez reportedfor work on July 17, 194423 Chavez' testimony that Roth told her that he hadno work for her at the time was uncontradictedFurthermore, there is no indi-cation in the record that Roth informed her that he was denying her reemploy-ment for the reason that she had violated the rulesRoth contended at the hearing, however, as a further ground for refusing'Chavez reemployment, that four other employees who had absented themselvesin violation of the rules had been denied reemployment and that infairnessto these employees he was unable to offer employment to ChavezAn examina-tion of this contention as a ground for denying Chavez reemployment, revealsit to be without merit.24ConcludingfindingsChavez' activity on behalf of the Union was well-known to the respondentsbeginning in August 1943.Her behavior at the conclusion of Cohen's speech tothe employees, the exchange between her and Roth in connection with the inci-dent involving the application card, Roth's admission that he learned, as aresult of his inquiry from Forelady Mitchell, that Chavez was the most activemember of the Union, and the nature and extent of her participationin unionactivities at the plant, are all indicative of this fact.The respondents attemptedto justify the refusal to put her to work on July 17, by relying upon her allegedviolation of a set of rules, and when shown to have afforded no real justificationfor this refusal, the respondents sought to invoke a requirement which it hadnever before brought to the attention of this or any other employee.Moreover,zaRoth admitted that Anchondo furnished him with the name and telephone number ofChavez' physician during a telephone conversation in which Chavez' condition was dis-cussedzsThe record discloses that referrals of three employees were made to the respondentsby the USES on July 24, 1944, pursuant to the respondents' applicationZ' The employees referred to were those subsequently offered reemployment on November28, 1944The record discloses that none of these employees had been absent because ofillness ; that two of them had last worked on June 10, 1944, one on July 7, and the otherJuly 17, 1944; and that all had been denied reemployment after July 17, 1944, whenChavez reported for work following her illness. UNION MANUFACTURING COMPANY267it is apparent from the respondents' letter of December 8, 1944, that the respond-ents took the position that Chavez was discharged on May 8, 1944, the date onwhich she first left the plant due to illnessThat the respondents could notthen have conceivably anticipated that Chavez would subsequently violate anyrules of the respondents must be readily apparent.Although the letter of December 8, 1944, offering Chavez reemployment, doesnot affect her right to reinstatement, it does operate to prevent the accrual ofback pay after that date.The respondents offered Chavez reinstatement to herformer position or one substantially equivalent thereto under the same rules andworking conditions which prevailed at the time of her discharge.No new con-dition or other penalty was imposed. She chose to refuse to go back to workunder the same conditions.That was her right.Nevertheless, it does notfollow that she is entitled to back pay from December 8She chose to say "theysaid I had broken the rules and . .. I was so humiliated . . . that I felt untilthe Labor Board could settle things up for me, if they could, then I would goback."In effect, Chavez elected to withhold her employment until the unfairlabor practices had been remedied by the Board. In so doing Chavez, assumedthe status of a striker, and as such was not entitled to back pay while striking,from and after the date that the respondents offered to reinstate her.Upon the basis of the foregoing, and upon the entire record, the undersignedconcludes and finds that, by the discriminatory discharge of and refusal toreinstate Francisca Chavez on July 17, the respondents have interfered with,restrained, and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the respondents set forth in Sec-tion III above, occurring in connection with their operations described in Sec-tion I above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondents have engaged in certain unfair labor prac-tices, it will be recommended that they cease and desist therefrom and that theytake certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondents have discriminated against FranciscaChavez in regard to the hire and tenure of her employment. It will thereforebe recommended that the respondents offer to Francisca Chavez immediate andfull reinstatement to her former or substantially equivalent position withoutprejudice to her seniority or other rights and privileges and make her whole forany loss she may have suffered by reason of such discrimination by payment toher of a sum of money equal to the amount which she normally would have earnedas wages from July 17, 1944, the date of the respondents' refusal to reemploy her,to December 9, 1944, the date on which the respondents offered her reinstatement,less her net earnings n during such period.-zsBy "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber Company,8N. L. R. B. 440Monies received for work performed uponFederal, State,county,municipal,or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporationv.N. L.R. B., 311 U. S. 7. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact and upon the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Fran-cisca Chavez the respondents have engaged and are engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.3By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act the respondents have engagedand are engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned hereby recommends that the respondents, Morris Harris and AnnaHarris, copartners, doing business as Union Manufacturing Company, of ElPaso, Texas, their agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workers of America,or any other labor organization of their employees, by discharging, laying off, orrefusing to reinstate any of their employees, or in any other manner discrim-inating in regard to the hire or tenure of their employment, or any term or condi-tion of their employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist Amalgamated Clothing Workers of America, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar-gaining or any other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds will effectu-ate the policies of the Act :(a) Offer Francisca Chavez immediate and full reinstatement to her former ora substantially equivalent position, without prejudice to her seniority and otherrights and privileges ;(b)Make Francisca Chavez whole for any loss of pay she may have sufferedby reason of the respondents' discrimination against her by payment to her of asum of money equal to the amount she normally would have earned as wagesduring the period from the date of the respondents' discrimination against herto December 9, 1944, less her net earnings 26 during such period ;(c)Rescind immediately the rule against solicitation insofar as it prohibitsunion activity and solicitation on company property during the employees' owntime;(d)Post at their plant at El Paso, Texas, copies of the notice attached heretomarked Appendix A, and a Spanish translation thereof.27Copies of said notice to26 See footnote 25,supra.27The record discloses that at least 95 percent of the respondents'employees are Mexicansand probably unable to read English.Moreover,the respondents themselves deemed Itnecessary to resort to translation into Spanish in the instances of Cohen's speech and theposting of rules in the plant. UNION MANUFACTURING COMPANY269be furnished by the Regional Director of the Sixteenth Region, shall,after beingduly signed by the respondents'representative,be posted by the respondents im-mediately upon receipt thereof, and maintained by them for sixty(60) consecutivedays thereafter in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by the respond-ent to insure that said notices are not altered,defaced, or covered by any othermaterial;(e)File with the Regional Director for the Sixteenth Region on or beforeten (10)days from the date of the receipt of this Intermediate Report, a reportin writing setting forth in detail the manner and form in which the respondentshave complied with the foregoing recommendations.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report the respondents notify said Regional Directorinwriting that they have complied with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondents to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 3, as amended, effective July 12, 1944-any party may within fifteen(15) days from the date of the entry of the ordertransferring the case to the Board,pursuant to Section 32 of Article II of saidRules and Regulations,filewith the Board, Rochambeau Building,Washington,D. C, an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections)as he relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board,request therefor must be made in writing to the Boardwithin ten(10) days from the date of the order transferring the case to the Board.IRVING ROGOSIN,Trial Examiner.DatedMarch 10, 1945.